Exhibit 10.1
 
Minerco Resources, Inc.
Investor Update Call
April 29, 2014


Operator:                                              Greetings and welcome to
the Minerco Resources, Inc. Investor Update Call.  At this time, all
participants are in a listen-only mode.  A question-and-answer session will
follow the formal presentation.  If anyone should require Operator assistance
during the conference, please press star, zero, on your telephone keypad.  As a
reminder, this conference is being recorded.


 It is now my pleasure to introduce your host, Mr. Scott Vanis, Chairman and
Managing Director.  Thank you.  You may now begin.


V. Scott Vanis:                                    Good morning and thank you
for taking the time to join us today on our Investor Update call.  My name is
Scott Vanis.  I'm the Chairman and Managing Director of Minerco Resources,
Inc.  Joining us on the call today will be Darin Ezra, the CEO of Power Brands
Consulting and the Managing Director of Level 5 Beverage Company.  In a little
while, we will also hear from our other esteemed host.


This conference call will include forward-looking statements which are subject
to various risks and uncertainties that could cause our actual results to differ
materially from these statements.  Any such statements should be considered in
conjunction with cautionary statements in our reported financials and risk
factor discussions in our filings with the SEC, including our last Annual Report
on Form 10-K.  Minerco assumes no obligation to update any of these
forward-looking statements or information.


This conference call is also being webcast, and an archive and transcript of the
webcast will be available on our website in the future.


All right, guys, now that we've got the legal speak out of the way, we really
wanted to take this opportunity to update all of our shareholders on both
Minerco and Level 5.  We're going to go under the assumption that if you're on
this call that you're familiar with our companies, and with that being said,
we'll skip the histories and focus on what's happening now and what we plan to
happen in the future.  We're also going to try and not be the typical monotone
conference call, but, man, please be patient with us, because this format is new
for us as well.  So with all that, let's get started.


The first topic that I'd like to talk about today is the financials of Minerco
Resources.  Let me first say that long-term success for our Company and
basically every company is, and always will be, measured by the fundamental
performance of the Company.  Everybody likes to address and talk about the
asset, revenue, and cash flow side of the balance sheet, but today I'd like to
start with the liabilities of Minerco Resources and, of course, for us, over the
past few years, liabilities have always been convertible debt.  Saying that, we
also—I'd like to make it clear that we are changing that basically in real time,
getting away from our convertible debt and moving on to other forms of
financing.  But first, let's start—and let me get this legal disclaimer out of
the way.  For the purposes of our filings with the SEC and for the purposes of
this call, Level 5 financials are consolidated into Minerco's financials, so
they're considered one and the same.
 
 
 
 

--------------------------------------------------------------------------------

 


When I started here, we were relegated, even forced, to obtain financing from
less-than-friendly lenders, including a certain A-word  group.  But we escaped
from these A-word guys and have moved on and up.  Quite honestly, we'll probably
continue our—or we will continue to move up the lending ladder.


Over the last few weeks—even months, but especially the last few weeks, we've
aggressively been negotiating with our lenders, and all of them.  We've decided
that there are two—that we had two different types of lenders, and we're putting
them into the categories now.  Lenders will be one of two types, like I said.


The first one is lenders willing to participate in our bright future that we
feel that we have.  Out of all of our lenders, we encouraged all of them to be
this type to participate with our bright future, and if they agreed that that's
what they wanted to do, we've retained them to finance—to continue to finance
our pending success as partners in Minerco.  One of the stipulations for being
this type of lender was that they're going to have to give us more conventional
rates and vehicles for the—for lending, or a different lending vehicle.


Lenders that were unwilling to admit that we have moved up the credit or food
chain, this is the second type of lender, have been paid off, or they will be
paid off, or we're going to have their notes otherwise settle.  We're not
allowing anybody else from this point forward to take advantage of our Company,
of our shareholders, all the above.


Some recent and noteworthy transactions, as you've seen in the 8-Ks
were:  Kodiak Capital, we settled their note and recovered a net 98 million
shares of our common stock from their reserve and returned it to Treasury.  The
other one was LG Capital, we closed out two of their notes, prepaid two more of
their notes, and returned over a hundred million shares of—to our Treasury.  We
have a lot of other friendlier notes from Minerco shareholders and/or just
otherwise very friendly notes that are either being consolidated or they are
moving to longer-term equity positions and, of course, there are some other
notes that are still floating out there, and they're being settled for either
less than their conversion or less than their derivative liability that we carry
on the books.  More details on these other notes will be available soon, and
you'll see them in 8-Ks.  The last one is JMJ Financial.  They've been a little
bit harder to deal with, but we're still negotiating—maybe even a better word is
fighting, and we're fighting with all the means available to us.  So stay tuned
for that one as well.
 
 
 
 

--------------------------------------------------------------------------------

 


In closing on the notes section, let me be very clear, and this is to everybody
that's a lender of Minerco Resources.  Any lender that attempts to take
advantage of our Company and/or our shareholders, well, let me tell you, we're
going to fight back.  We've finally grown up as a Company.  Every share of MINE
is valuable, and we will fight for them.  Let me repeat, we will fight for
them.  We have earned the respect and the right to move on and move up.


Now that we've started to straighten out and even clean up the liability side of
our balance sheet, our revenues are very poised to follow.  Our revenues over
the last few quarters have been greatly lagging behind our sales and operational
advances.  Now, there's a couple of reasons for this.  Reason number one was
actually my fault, my mistake.  We reinvested a lot of our Level 5 revenues
downstream of our bank accounts.  Again, this was my decision and I did it to
expand more rapidly on the ground.  In hindsight, I probably should've allowed
more of those dollars to hit the corporate bank accounts so that the accountants
and the auditors could count it.  This point number one has been rectified and
will not be happening again.


The other reason for our revenues lagging behind is that we've been saving the
roll-out of our new formulations of Rise and Coffee Boost, both to unload the
original formula, which is basically unloaded, and also to coincide with the
launch of another one of our favorite brands, VitaminFizz.  Here in a little bit
I'll let Mr. Ezra expand on VitaminFizz and the whole—all the Level 5
lines.  With the upcoming launch of VitaminFizz and the expansion of Coffee
Boost and the partnership with The Herbal Collection, our sales and revenues are
expected to close the gap rather quickly and very soon.


Now to finalize the financials, it's important to understand that our long-term
success as a Company will be measured by our fundamental performance, like I
said at the beginning.  However, our current and, more importantly, near-term
success will be more accurately measured by setting lofty goals and then
achieving these lofty goals, and then after that setting even loftier goals and
then crushing those.  To achieve the long-term, sustainable fundamental success
that we desire, we must systematically set and achieve these goals in rapid
succession, and we plan to, but at the same time, we need to be responsibly
managing our chaotic, bi-directional, and, hopefully, exponential growth.
 
 
 
 

--------------------------------------------------------------------------------

 


So, that basically closes out the financial section of this conference
call.  We'll move on to another hot topic, which is the share structure of
Minerco Resources.  As of today, we have an authorized share count of 2.5
billion, and we have an outstanding of a little bit under 2.2 billion, which
is—doesn't leave us a lot of room.  We have a—also have a reserve shares, most
of them by JMJ Financial, which we hope to rectify, but total reserve shares of
157 million.  Here at Minerco we take our share structure very seriously, and we
are constantly evaluating our most valuable currency, which is our shares of
common stock.  The expected return of the JMJ reserve of 150 million shares and
the realignment of our balance sheet will certainly help us to better manage our
share structure.  As long as things stay the way they are, the way they are
today, we—let me say this very clear—we do not have any plans, no plans, even
tentative ones, to reverse split our common stock.  Currently the reverse split
topic only comes up with future plans to up-list or when somebody calls or
directs us to address a post or a comment made by a desperate Treasury (ph)
usually caught in a bad position.


The next topic under our share structure will be share buyback.  We've gotten
tons of questions about this, and rightfully so, and this is another discussion
that we have with the Board and the executives and management on a regular
basis.  Let me first say that buying back shares will require capital.  The
question about that is, is that capital better deployed building our Company,
including launching our brands, new brands, production, advertising, any of the
above, or is it better used to buy back the shares?  At this time, we feel
shareholder value is greater served by deploying this capital to build the
Company.  However, when revenues allow, and I think it'll be sooner than a lot
of people think, we plan to initiate an aggressive share buyback program.


That was kind of a recap of the Minerco share structure.  Let me—another
question that we get a lot of things—a lot of questions about is the Level 5
share structure.  Level 5 is a private Company.  It's majority owned by Minerco
Resources, but it is a private Company.  Over the last six months to a year,
we've considered a spin-out from Minerco, a straight Minerco name and ticker
change, and countless other possibilities.  The momentum of Level 5 is best left
alone at this time.  Minerco, a strong and liquid parent public Company, and
Level 5 as a private up-and-coming beverage Company has turned out to be a
perfect match for each other.  This match allows us to be attractive to a wide
range of potential lenders and even suitors.  Over the coming months, Level 5 is
expected to grow at a chaotic and exponential pace.  These pending explosions
are likely to—we're trying to control, but the most important part is that
they've mostly been financed already.  However, any new additional capital
coming into the Company is expected to be invested through more conventional
lending vehicles, meaning not convertible Promissory Notes.  We will also be
reinvesting—and I'm telling you guys this right now.  We will be reinvesting all
of our Level 5 sales and revenues back into Level 5 operations until further
notice.  Again, we feel that growing and expanding Level 5 will be the biggest
driver of shareholder value in the near term.
 
 
 
 

--------------------------------------------------------------------------------

 


Now another topic that has come up a lot and everybody wants to know about, our
newest brand, The Herbal Collection.  Everybody wants to know about The Herbal
Collection brand.  People—shareholders, consumers, all the above—people tend to
either love it or hate it.  Let me say we are first and foremost a traditional
beverage Company.  However, that does not mean that we have to be conservative
to the point of ignoring an opportunity, and maybe a really great
opportunity.  With The Herbal Collection, an upcoming partnership with the
Colorado-based Company, we've positioned ourselves to take advantage, even
profit from, and then excel with a less- traditional, less-conservative product
or group of products or line of products that all have huge upside
potential.  While we all wait for the Federal government to green light this
industry, we will let a private Colorado Company, our partner, take the lead.


But we do not plan to be left in the dust or in a proverbial cloud of smoke on
this particular line or product or issue.  We will continue to hold this line,
the partnership, and the grand plan close to the vest, like we always do.  We
need to finalize these arrangements with our private, strategically placed
partner.  The due diligence is in on the partner and the brand, and let me say
it's impressive.  It's going to be hard to hold this one back, but you know how
Minerco and I like to hold things back and make sure that all of our ducks are
in a row before we go ahead and shout it to the world.  But let me tell you,
10-plus products and counting, and I've even heard a few things, and the due
diligence checks out, about a few patents within this Company and partnerships,
so just let me say “Wow”.  I promise you'll want to stay tuned for these updates
from the Rockies.  We're strategically positioned with The Herbal Collection.


Now for our other products, you know, Level 5, Coffee Boost, and VitaminFizz,
I'm going to let Darin expand on all these here in just a minute.  I'm almost
done, guys.  Talking about our other products and Level 5 and all that, I also
want to address the fact that over the coming months and year and years,
hopefully, Level 5 will start to have a more independent presence, separate from
Minerco.  Minerco will always be the parent Company, of course, but we plan to
let Level 5 be the consumer-based Company with a large consumer following that
has large-scale advertising campaigns, not just for one of our brands, but for
all of them.  Minerco, you know, it'll—like I said, it'll continue to be the
parent Company, and it'll be the Company that rocks the Small Cap marketplace,
and we'll let Level 5 be a consumer household name.  With VitaminFizz, Coffee
Boost, The Herbal Collection, Level 5 line, and additional products that we plan
to be bringing forward, we won't be satisfied unless Level 5 is a household
name.
 
 
 
 

--------------------------------------------------------------------------------

 


Now, I'm sure you guys are tired of hearing me talk, so before we move on, let
me say we firmly believe that the only way to build a company, especially our
Company, is to establish a strong foundation.  While fast and furious tends to
be the norm in our market, and that does provide inflated valuations, we believe
that slow and steady better serves us and allows us to see the big picture
whilst, at the same time, allowing us to strike quickly and effectively when we
have to.  We believe we have the strong, even impressive, foundation needed to
grow our Company.  Our management is world-class, and I mean that
literally.  Thank you, Darin and company.  We now have our financing better
suited for our current position, or our current standing.  Our products have
evolved and have, quite honestly, been well-received and will be
world-class.  We have also built an overwhelmingly supportive investor
base.  That's the understatement of the conference call so far.  So with a
foundation that's like I just described, I don't know about you guys, but I
think we are finally ready to open up the throttles a little bit.


In line with opening up the throttles, I'm pleased to introduce the CEO of Power
Brands Consulting and our Managing Director of Level 5 Beverage Company, Mr.
Darin Ezra.


Darin Ezra:                                           Thank you for that
introduction, Scott.  That's very kind of you.  As I've told you many times, I
thoroughly enjoy working with you and Minerco.  I'd like to thank the investors
that are on this call today for joining us and giving us some of their time.


I wanted to start off by giving a little bit of my background, just to put this
in context.  I've been in the beverage industry and consumer product industry
for my whole career.  I started off importing into Southern Africa all the top
American brands, Celestial Seasonings herbal teas, which was the largest selling
herbal tea in the world at the time.  I believe it's number two today to
Bigelow.


I moved my operation to the United States almost 15 years ago, where I started
manufacturing my own beverage brands to compete in the then lucrative Red Bull
market.  We could call it the energy drink market, but essentially, it was Red
Bull standalone with a multibillion dollar market, and I was one of the few
entrepreneurs who successfully competed and has a national brand still on the
market today.  The brand's called Go Girl energy drink.  It was acquired by
Nor-Cal Beverages, which is the largest contract manufacturer of beverage in the
Western United States.  They produce over $300 million of product for Coca-Cola,
Arizona, and other similar companies.  I still have the privilege of a very
close personal relationship with their CEO and management and access to their
system.
 
 
 
 

--------------------------------------------------------------------------------

 


My last 15 years was spent building beverage brands.  Our Company, Power Brands,
is the most prolific beverage development Company in the United States.  We
believe it is the most prolific in the world, but we focus primarily on the US,
Europe, and Asia.  So, you know, there might be another company somewhere we've
never heard of that's similar, but as far as we know, no other company in the
world has developed over 600 beverage brands and taken dozens of them to market,
some of which have become global brands.  Neuro (ph), for example, was one of
the brands we worked on.  It's now distributed by Pepsi, Dr. Pepper Snapple
Group and produces tens of millions of units nationally and globally.  Street
King, which is another brand we worked on, was the—is now the second-largest
selling energy shot in America.  We helped to develop and launch that brand, and
there's several other products similar to that.


Through these decades of success in the beverage industry, we have a global
network of manufacturers and distributors.  We work with over 300 suppliers on a
global basis, most of which are in the United States, which gives us the ability
to scale up any liquid product or powder product on a global scale with a very
short lead time.  We have similar relationships with distributors, so we have
our own distribution in Los Angeles and New York, covering California, Nevada,
Arizona, and covering the whole of the Northeast through our own sales force,
which is in-house.  We have key accounts management on a national basis, so the
ability to deal with all major retailers internally to our own Company.  On top
of that, we have influence in the largest beverage distributors in the
country.  So provided the product's right and the marketing plan's right, we can
get bi-coastal distribution to up to 100,000 stores within a relatively short
period of time.  With some of the other brands we've recently launched, in one
case, we got up to 40,000 locations within a six-month period.


We have brands currently listed in most major retail outlets in the country.  In
other words, brands we've developed and launched are available in Walmart,
Target, CVS, Walgreens, Rite-Aid, you name it; pretty much any major retailer
you can think of carries one or more of our brands.  In California, for example,
it's hard to go into a store and not see two, three, four, five, or more of our
products in almost every retail location.


Level 5 was very fortuitous for us, as we'd always wanted to be involved in a
company that was public, because we feel our results speak for themselves.  If
investors could see how well we do as a Company, we're a Company that has never
raised any capital, not even one penny.  We're the little, tiny Company, started
a long time ago with a small budget that was built into a multimillion dollar
company with no loans, no investors.  But we've always felt if we took on
outside capital, we could grow our brands tenfold, and the timing was right when
I met Scott.  He told me what he was trying to achieve with his public vehicle,
and it just seemed like a natural fit and that's how we started this process.
 
 
 
 

--------------------------------------------------------------------------------

 


The Level 5 company, as most of you know, at the moment is focused on three
products, The Herbal Collection, Level 5, and Coffee Boost.  We've been
instrumental in developing the Level 5 product and the Coffee Boost products,
which we have subsequently launched into the markets in Southern California and
are about to launch into the markets in New York City.  Both products have been
very well received.  As a responsible beverage Company, we have done what we
refer to as a soft roll-out.  We spend very little on marketing, mostly spend
money on sales and distribution to get real-live feedback from consumers and
retailers; which flavors do they like, which colors do they like, which sizes do
they like.  Based on that we continue to develop the brand until we feel it's
ready for mass distribution, which would substantiate putting in a good
marketing budget.


The Coffee Boost, which we feel is extremely promising, can be paired with
another brand we're in negotiation with right now.  It's a brand that Nestlé is
currently testing, and WhiteWave, which is a part of Dean Foods—it's a $2
billion division of Dean Foods, Silk soy milk, and International Delight coffee
creamers—they're busy testing one of the derivatives of Coffee Boost, its
intellectual property we've acquired from a third party, which would be a
breakthrough in the coffee creamer industry.


That brings us to the VitaminFizz product.  I've been working, as I said, in the
industry for 20 years.  My team of five business development people, one based
in Hong Kong for many years, another one based in England for many years, and
several in the United States field up to 4,000 inquiries for new beverage every
year.  We only take on about a hundred of those brands and turn them into
products, and then we only launch about 10 of those brands every year and then
really get behind one brand every year or two.


VitaminFizz has been the standout for the last decade.  In the last 10 years,
since we've started developing beverages and have now, as I've said, developed
over 600 brands and reviewed somewhere in the region of 5,000 products,
VitaminFizz by a long stretch is the standout brand with—so far the testing has
shown more consumer feedback on the favorable side than any other brand we've
ever tested; the same reaction from the manufacturers and from the
distributors.  For this reason, I've been able to align our Company with some of
the biggest CEOs and beverage companies in America to help launch this new
breakthrough product.


The VitaminFizz launch coincides with the unprecedented growth in the Sparkling
ICE brand.  It's a brand of sparkling—low-calorie sparkling beverage which has
grown from $10 million to—we believe it might reach a half a billion dollars
this year, but it's over $300 million after two years of growth.  Obviously,
this is all on the Internet, for anyone that's interested in researching it.  We
feel our product delivers better flavor.  The packaging is—you can't even
compare the packaging.  Our packaging, which will be introduced to the public
within the next few weeks, is on a whole different level to their
packaging.  Then to top that off, which I'll discuss in a few minutes, we've
aligned ourselves with some of the largest distribution systems in America to
bring the product to the market.
 
 
 
 

--------------------------------------------------------------------------------

 


We're also currently in negotiation with CAA, that's Creative Artists Agency;
it's the largest talent agency in the world, to secure one of the top
celebrities on the planet.  I can't tell you who it is, but let's just say that
they have the most online following of all celebrities, and we are currently in
negotiation on terms on a deal to that effect.


The product itself has zero calories, like the competitor we're going up
against.  It has 100% of your daily Vitamin C, which the competitors do not
have.  Also, the VitaminFizz trademark, which is a registered trademark now,
took years and lots of investment to secure the trademark, plays right off the
vitamin water category.  So vitamin water meets Coca-Cola; carbonated vitamin
water to compete with Sparkling ICE, which is the fastest-growing beverage in
the country at the moment.


Of course, we were holding off on the Coffee Boost development and production
because we wanted to coincide that with the VitaminFizz.  It should have a
tremendous push into the market with the VitaminFizz product, which goes to
essentially the same retail outlets as Coffee Boost, and so we're going to pair
them together and have our sales teams take both products to market at the same
time.


We have strategic partnerships with Big Red, which is in the top 10 largest
beverage companies in America.  They have a company that's almost a hundred
years old.  They have over a hundred brands.  They're a household name in many
parts of the country and with revenues I believe approaching around $200 million
a year.  They're taking an ownership interest in the Company, and we've
also—we're fortunate enough to align ourselves with Dan Ginsberg.  Dan was the
former CEO of Red Bull North America.  Dan helped grow what some consider to be
the most important brand in beverage, and some say the most important brand in
the world, across all categories in the last 25 years.  Red Bull changed the way
consumers drink beverages.  It changed the price point, changed the whole way
that beverage companies market beverage, and Dan was responsible for more of the
growth of Red Bull in North America than any other CEO since or before him.  He
was the CEO for six years.  Prior to that, Dan was the CEO of—oh sorry, the
Chief Marketing Officer of Hardee's, which was a—is a $2 billion fast food
company.  He was brought in to restructure the company.


Currently, Dan is the CEO of Dermalogica, which is a close to a billion dollars,
or it may have passed a billion now, with him as the leader, but it's in that
range.  So Dan runs multibillion dollar companies.  He doesn't get involved with
anything unless it's very serious.  Dan is a shareholder in VitaminFizz, and
I've asked him to share a few words with us.  He directed the statements at me,
almost in the form of a conversation that we had, and directly after my
discussion now we will be playing a recording that Dan prepared for us.
 
 
 
 

--------------------------------------------------------------------------------

 


  Anyway, overall the best opportunity, I believe, is not only groundbreaking
for Minerco as the major shareholder in Level 5 Beverages, but I believe this is
an opportunity that could essentially reshape the beverage industry again.  With
the support of the CEOs of Red Bull, the CEOs of Big Red, and many other similar
national and global strategic partnerships that Power Brands have established
over the decade that we've been working in this industry successfully, we
believe that this could be the next billion dollar brand.


  I'd like to thank everyone today for joining us on this call, and without
further ado I'd like to play a few words from Dan Ginsberg, the former CEO of
Red Bull himself, in a recording to me as recently as this past weekend.  Thank
you.


Dan Ginsberg:                                      Darin, as you likely know, as
the former CEO of Red Bull North America, I’m presented with new beverage ideas
every week, sometimes several times per week. And although some are intriguing,
rarely do I see one that has the consumer appeal to do the heavy lifting that’s
required in the crowded and lucrative market.


 I do believe, though, VitaminFizz may be one of those contenders because
sliding in between water, all be it sparkling water, and the vitamin enhanced
products, VitaminFizz is a great tasting product that features a price point
that’s attractive to any level of consumer and a margin that affords you
promotional flexibility, which is totally required in this day and age. So
further, I think it can follow on the heels of the amazingly successful
Sparkling Ice brand and the imposters who try to follow it. This one may just
have the right stuff to do it.
 
So although there’s no guarantee in this business, we both know that, it appears
to me that VitaminFizz has a very good shot of making it happen. And I’m glad to
be a part of team.


V. Scott Vanis:                                    Well, thank you very much,
gentlemen.  This is Scott Vanis again.  I'm not even going to try and compete
with these true beverage giants and legends, so at this point Darin and I are
available for questions.


Operator:                                             Thank you.  Ladies and
gentlemen, at this time we will be conducting a question-and-answer session.  If
you would like to ask a question, please press star, one, on your telephone
keypad.  A confirmation tone will indicate your line is in the question
queue.  You may press star, two, if you'd like to remove your question from the
queue.  For participants using speaker equipment, it may be necessary to pick up
your handset before pressing the star keys.  One moment, please, will we poll
for questions.
 
 
 
 

--------------------------------------------------------------------------------

 


 Thank you.  We do have a question coming from the line of John Sovitch, a
Private Investor.  Please proceed with your question.


John Sovitch:                                        Hello, gentlemen, how are
you doing today?  I have a question about the VitaminFizz line.  What exactly
are the plans for the VitaminFizz, as far as—it was discussed briefly in the—it
was discussed briefly here, but could you go into more detail on that, where
we're headed with that?


V. Scott Vanis:                                      Darin, I'll let you take
that.


Darin Ezra:                                           Sure, no problem.  Is the
line clear?  Can you hear me properly?


John Sovitch:                                        Yes.
 
Darin Ezra:                                           Okay, great.  Well, when
you roll out a beverage brand in the US, in particular, there's a very
scientific formula that's followed.  Any person that's been in the beverage for
long—beverage industry for long enough would understand that the way to do it is
to first, roll out slowly—we call it a soft launch—to get feedback, because the
VitaminFizz range has several different varieties of flavors.  We even test
different forms of labels to see which ones sell the best.  So we spend the
first six months really getting consumer feedback and seeing the things they
prefer and expanding on those before we go into more of a national launch.


On a national scale, you have to, first of all, set up production in various
points around the country, because obviously to keep shipping efficient.  We
have Power Brands which supports Minerco's efforts, or Level 5's efforts, in
this case.  We have a full team of production and manufacturing specialists
in-house who set up all the production logistics, and we have a marketing team
and creative marketing plans for both the East and West Coast markets, New York
and Los Angeles, to start, and all the surrounding markets.  Once we feel that
we have enough consumer feedback on the soft roll-out, then we ramp it up and we
start expanding from Southern California to Northern California, then Arizona,
Nevada, Oregon.  We then go from New York City, we expand into the Tri-State
area and then start moving all the way up to Maine, so eventually covering all
of the Northeast.


That would typically cover your first 12 months to 24 months, depending on how
quickly the product grows and depending on your marketing budget, how much
return on investment you get on your marketing budgets, followed by the
Southeast and then filling in the rest of the country in year three, year
four.  That's if we don't get a national deal before then.  If we get picked up
after a year or two by Pepsi or Dr. Pepper Snapple Group or someone like that,
which has happened in the past with some beverages.  Then, of course, the
roll-out is much quicker than that.
 
 
 
 

--------------------------------------------------------------------------------

 


John Sovitch:                                           Well, that's great.


V. Scott Vanis:                                       Anything else on that
question?


Darin Ezra:                                             No, I think that covers
that pretty much.  Do you guys want to move on to the next question?


Operator:                                               Thank you.  We'll move
on to the next question, which comes from the line of David Ferraro, a Private
Investor.  Please proceed with your question.


David Ferraro:                                      Hi, Darin and Scott.  You
know, I just wanted to talk about quality for a minute.  Quality products are
the long-term driving factor of a great company, and I'd like to know more about
the quality of the ingredients in your products, from coffee beans to the
vitamins to the potency of the herbs in the THC collection.


Darin Ezra:                                           I'll talk to the
VitaminFizz and the Coffee Boost.  The Herbal Collection, or THC products, are
not something that I deal with.  Scott has another team on that at the moment.


As far as VitaminFizz and Coffee Boost is concerned, and I'm assuming this would
lead into The Herbal Collection product as well, the vendors that we use, the
people that—our suppliers are—many of them are multibillion dollar
companies.  So as far as the integrity of the ingredients is concerned, the
company that supply us supply the biggest brands in America.  They supply Coke
and Pepsi and Arizona Iced Tea and Monster and—so the quality of ingredients is
unquestionable.  They obviously have big reputations themselves, and the—you
know, if they supply any ingredients that are not 100% quality, they're going to
lose very lucrative and very long-term contracts.


As far as the grades of material are concerned, in a product like Coffee Boost
and a product like VitaminFizz, because of the very advanced state of the
beverage industry, as you can imagine, it's a—the total global industry is
worth—I believe it's in the $600 billion range, or that's with the last numbers
I looked at.  So the companies that are the leaders in this sector in supplying
the ingredients, our vendors, they have such advanced—highly advanced systems
for extracting the coffee essence, and the sweetness systems are typically
multibillion dollar brands themselves, things like Splenda, which is a sucralose
product.  Flavor is also a extremely advanced industry today.  We have machines
that can—you put a little poker in and orange and put it through a machine that
will read the DNA of the flavors of the orange, and we can mimic it naturally.
 
 
 
 

--------------------------------------------------------------------------------

 


   So the ingredients—fortunately, today it's a very different environment than
what it was 20 years ago when I started.  It was very difficult to have
functional products that tasted good.  Hence, the Red Bull flavor profile is not
very good.  Today they could make it different, but it's obviously—you can't
change a brand 20 years in.  So the quality that we're dealing with in all these
products are world-class, and there is no quality ingredient—there are no
ingredients that are higher quality that are available, as far as I know, and we
deal with top 10 global suppliers of beverage ingredients on a day-to-day basis.


David Ferraro:                                       Thank you very much.  That
was a great question—or great answer.


V. Scott Vanis:                                      All right, very
good.  Dave, on the—as far as The Herbal Collection, we're holding that pretty
close to the vest, and until the due diligence is all in, that's—what we said in
the conference call is pretty much what we'll say about it at this point.
David Ferraro:                                           Okay.


V. Scott Vanis:                                      So, move on to the next
question.


Operator:                                               Thank you.  Our next
question is coming from the line of Richard Efker, a Private Investor.  Please
proceed with your question.


Richard Efker:                                      Hey, good morning.  My
question's for Darin, since VitaminFizz seems to have been your brainchild.  Can
you give us an update on the re-launch of VitaminFizz, when and where we're
going to be able to purchase it, how soon, and second...


Darin Ezra:                                           Sorry?


Richard Efker:                                     Oh, go ahead.


Darin Ezra:                                           Okay, now, do you have a
second part?


Richard Efker:                                     Yes, I just wanted to know
exactly—we've found pictures of new designs of plastic bottles and cans, and I
just wanted to see, you know, which are actually—is it going to come out in cans
or in bottles?


Darin Ezra:                                          That's a very good
question.  So, we believe the leading—the product that we will lead with will be
the bottles.  The Sparkling ICE brand—I wouldn't share this on an open forum,
but it's no secret.  Sparkling ICE today is one of the products that is—it's
almost like what Red Bull used to be or what Five Hour Energy was or Chobani
yogurt.  It's an anomaly.  It's growing at such an unbelievable pace, it's
really not something that anyone could predict, and obviously, there's a
tremendous demand for it.  There are several other companies that are looking at
the space.  We turned down several other similar products in favor of the
VitaminFizz concept.  It just stood out head and shoulders above the rest.
 
 
 
 

--------------------------------------------------------------------------------

 


We will put some canned product out into the—in one or two of the markets in the
limited session, just to see what kind of pick-up we can get on the cans as
well.  Because if you looked at a company like Coca-Cola, you all know very well
they have fountain drinks, they have glass bottles, they have plastic bottles,
they have cans, they have—pretty much every format that you can put a liquid
into they have.  In the long run, VitaminFizz will probably be the
same.  Eventually, hopefully, it'll be on the fountains and it'll be in all
kinds of fancy packaging for hotels.  But in the beginning, we're focusing on
the bottle, but we will launch—we produced about 250,000 cans which we will be
putting into the market to see if there's a strong pick-up on them.  If there
are, we will continue to produce the cans, but the bottles are where we're
focusing 95% of our effort.


As far as the designs and line-up, I think some of it is—some of the designs
have leaked into the public where from our—a lot of the creative designers, you
know—I don't know.   They could send it to a friend or somehow it gets on to the
Internet.  I can tell you that I've looked at what I've seen in the—online is
not—the actual design of the finished product is not online.  I've not seen it
anywhere.  We've been keeping it very close to the vest, and I could tell you it
blows—everything you've seen online, it blows it away.  It's really one of the
nicest-looking beverage designs that we've ever created, and as you know, we've
created—we've created over 600 brands with individual products.  We've created
thousands of individual products, and the VitaminFizz is an incredible standout.


Richard Efker:                                      Are you able to give us any
idea of when these will be available?


Darin Ezra:                                           Yes.  As far as—if
everything continues going as smoothly as it has been, we will have product in
the stores no later than—well, the cans we'll bring into the stores within the
next 60 days and the bottles within the next 90 days.


Richard Efker:                                     Great, and you did say you're
going to bring out about 250,000 cans?  So I guess we can all imagine how many
bottles you're going to be bringing out in the initial phase.


Darin Ezra:                                          Well, we—hopefully,
millions of bottles.  We're going to put—you know, we're conservative in our
approach.  Even with the most positive product that we've ever made, we still
have to tread the way we would with any other brand.  So we'll produce—we
typically a couple hundred thousand bottles at a time to put in the market, but
if we get to that uplift that we expect, immediate—shortly thereafter we'll go
into the millions and then, hopefully, tens of millions of bottles.
 
 
 
 

--------------------------------------------------------------------------------

 


Richard Efker:                                      Well, thank you for your
time. Sounds amazing for us shareholders in the near future.  Thank you so much.


Darin Ezra:                                            It's a pleasure, thanks.


Operator:                                              Thank you.  As a
reminder, ladies and gentlemen, if you would like to ask a question at this
time, please press star, one, on your telephone keypad.


While we're polling for questions, we do have a few questions that have come in
online.  Our first question is, what part of the business is causing you the
most trouble?


V. Scott Vanis:                                     First of all, let me say now
you guys—all of the investors out there, you understand why I let Darin run our
business for us?  Man, he's a beverage expert and obviously is just a pro.


But to answer the question, the part of the business that causes us the most
trouble is honestly the fast and rapid growth of our business and the beverage
business in general, and with that growth the financing of that growth and how
to best deploy our capital and dollars spent.  There's a million different
places to spend money, to deploy the capital and different million ways to raise
that capital.  The biggest challenge that we face on a daily basis is to
responsibly grow our business without—and putting the best dollars behind the
best investment, and that has been and always probably will be our greatest
challenge here at Minerco and at Level 5.  So, thank you for the question.


Operator:                                             Thank you.  Our next
question from online is, what products appear most promising and will be
advertised first?


V. Scott Vanis:                                    Darin, I'll let you take that
one.


Darin Ezra:                                         Well, that is—I think we've
answered that extensively already.  VitaminFizz is not only the product we feel
is the most promising for Level 5 Beverage Company, but internally to Power
Brands with many, many other brands under management, as well as dozens of
brands under development.  VitaminFizz is—we feel is the most promising brand
we've handled for a long time period.


Operator:                                            Thank you.  Our next
question is also coming from the web.  It states, what are expected sales,
revenue projections for 2014?
 
 
 
 

--------------------------------------------------------------------------------

 


Darin Ezra:                                           So as far as—if we're
talking about the Level 5—if we're talking about Coffee Boost and Level 5, as we
said, the first six months of a roll-out is a very conservative roll-out to
gauge feedback from the market.  So we're not really—the aim isn't specifically
top line revenue, although, of course, that's always important to any
business.  We strive to make—bring in as much money as we can and make as much
of that revenue into profit as possible.  We do that every day, and if anyone
looks into the background of our other operations under our management, they are
very profitable.


But when you're launching a brand for the first time, especially when it's a
relatively new company, like Level 5, you want to focus on quality and not just
volume, because launching a beverage company is fairly capital-intensive, and
getting sales costs money.  So we try to refine the process and then ramp it
up.  But we should hope to pass the—we should get it past the seven figures in
2014, if everything goes according to plan.


Operator:                                              Thank you, and for 2015?


Darin Ezra:                                           I think it's too early to
say.  I would put a number on it—I'll put a guesstimate on it.  I mean, we hope
to get over eight figures in 2015, but we will be able to give you a more
accurate number by the end of this year.  If we get picked up by Coke or Pepsi
or one of the big guys, it could be any number, but to be responsible I'd rather
reserve that estimate for a couple of months into the launch of the product.


Operator:                                              Thank you.  What do you
expect the share price of MINE to be in one month and then one year?


V. Scott Vanis:                                    I'll take this one.  Man, you
know, we always get questions in personally and to the Company as well, and
Minerco, the management, the executives, and Level 5 as well, we really consider
ourselves (audio interference) business, not necessarily a public business, from
the attitude of doing things on a day-to-day basis.  We run a Company, we run
the brands, and at the end of the day, fundamental performance will eventually
trump everything else.  So at this early stage of a particular company,
especially our Company, what we really do is, you know, we make sure that we get
all the information available to the market when it's ready to get to the
market, and then we let the shareholders and the investors and, unfortunately,
sometimes even the traders, determine our PPS and our market valuation.  So at
the end of the day, there is—I have—we don't give financial advice and we have
no idea except for that we know what's coming down the pipeline and it looks
really, really good.  So, thank you for that question.


Operator:                                           Thank you.  Can you talk
more about The Herbal Connection brand?
 
 
 
 

--------------------------------------------------------------------------------

 


V. Scott Vanis:                                  I'll take this one again.  Yes,
The Herbal Connection brand, like we talked about on the main part of the
conference call, is exactly what we said there, and we're going to hold this
tight to the vest until everything's absolutely ready to go.  The truth is is
that the Federal government's still working out what they're going to do with
it, and there's only a few states that have everything completely ready to go
for this.  So we're going to leave this to our private company partner to handle
until further notice, but obviously, we'll be letting everybody know the
developments as they happen.


Operator:                                           Thank you.  What are the
challenges you see short- and long-term going forward?


V. Scott Vanis:                                  From Minerco's standpoint, the
short-term challenges that we really always have are, like I mentioned earlier,
controlling and managing our growth and not overextending ourselves.  We could
do a lot of things and do none of them very well, and we really try to focus on
doing a few things and doing them perfect; like Darin is always talking about,
quality over quantity.  Long-term is the—really the same management of our
growth and not overextending ourselves, but also long-term is how we continue to
really grow our business, not only responsibly, but also we're going to be
moving on to bigger markets, bigger brands, bigger all of this, and how do we
effectively manage all of that, and that will just be something we have to take
step-by-step and day-by-day.  But quite honestly, with Darin and people like Dan
and Gary Smith (ph) helping to run the business, I'm confident we'll have no
problem in doing it.


Operator:                                           Thank you.  We do have an
additional question from the web.  It is, what are the plans for Curves, Armor,
and Flex?


V. Scott Vanis:                                 Yes, for Curves, Armor, and
Flex, the other parts of the original Level 5 line, what we're really hoping to
do with those, and we've actually been in conversations or negotiations with a
few—quite a few different people, is create—making those specialty lines.  Like,
for example—this is just an example—for Flex, finding somebody that wants to
create a workout shot, a workout line, a—so maybe a pre-workout with a after
post-game type of drink and make a whole line around somebody.  But until we
find the exact partner or the perfect match, those will be left kind of on the
back burner.  Again, like I mentioned earlier, we don't want to be doing a lot
of things and not doing it very well.  We want to focus on a few things and do
it extremely well.


Operator:                                           Thank you.  We do have an
additional question coming from the line of Richard Efker, a Private
Investor.  Please proceed with your question.
 
 
 
 

--------------------------------------------------------------------------------

 


Richard Efker:                                    Oh, hello again.  I want to
know about the formulations of Coffee Boost.  When are all the different flavors
going to come out and when are those going to be available?


V. Scott Vanis:                                    Yes, those—and Darin—I can
let Darin definitely take this as well, but those—you know, we've been saving
those and they—to basically piggyback and kill two birds with one stone, so to
speak.  You can expect those at about the same time as all of the VitaminFizz
roll-out happens on a couple of different coasts.


Richard Efker:                                     So within a couple of months
we're looking.


V. Scott Vanis:                                     Yes, so—Darin, go ahead.


Darin Ezra:                                           Yes, Scott's right.  We're
looking at—we have our own in-house development team, so we actually have our
own full-scale laboratory in-house with a very experienced team of five food
scientists, and we have a full team of creative designers and directors, as well
as production managers.  So when we want to put a product to market, we can do
it in as little as 30 days.


The Coffee Boost, it's not a matter of any sort of hold-up for development.  The
launch date is very strategic for marketing purposes and sell purposes.  As we
said earlier, we'd like to coincide it with a big push to market with our sales
team with VitaminFizz, but we're going to thousands of locations and to
capitalize on cost savings, we would put the products together as they go to
market.  So I would say within the next 90 days would be accurate.


Richard Efker:                                     That's also for the regular
flavor of Coffee Boost?


Darin Ezra:                                           Yes, I mean we still—we
have the regular flavor and we have inventory of the regular first (ph)
flavor.  It's in market and we really dripped it into the market so we wouldn't
run out of inventory.  So the original Coffee Boost is already moving into the
market, but when we expand the distribution, of course it will include all
Coffee Boost products.


Richard Efker:                                     Okay, great.  Yes, because
I've been going to my local 7-Eleven, Mobile stations, you know, different gas
stations, and everything's been sold out.  The way I look at it, you know, it's
just—seems like revenue being lost, so, you know, if we get those products out
as soon as possible, then there's a lot of people that are still wanting to try
it.


Darin Ezra:                                           No, you're right on a—if
you look at it on a very one-dimensional level, you are correct.  You would
think why sacrifice sales when you can get them, but actually, the truth is that
in order to roll out the Coffee Boost any further, you really need to spend
money on a roll-out.  As Scott said, being conservative on the spend, we've
really been consolidating the funds so that we could push VitaminFizz and Coffee
Boost out, using the same budget, and that's really the reason we've held
off.  But your point is very valid, and we were glad to see that it did sell
out.  In fact, it sold out in almost every location.  But again, this is what we
call a soft roll-out, and the sales lost, if you want to call them lost at this
point, will be negligible when you talk about the—on a national scale would
recover months of lost sales within a matter of days, once you push it on a
national level.
 
 
 
 

--------------------------------------------------------------------------------

 


Richard Efker:                                    Thank you.


Operator:                                             Thank you.  Ladies and
gentlemen, we have reached the end of our question-and-answer session.  I would
now like to turn the floor back over to Mr. Vanis for any additional concluding
comments.


V. Scott Vanis:                                    Yes.  Again, thank you very
much, everybody, for taking time today and all that.  But before I get into a
closing comment, I'm going to go off script a little bit here and just be me for
a second, and I want to just talk just like I normally talk.


I mean, you investors, you MINE investors.  I've got to tell you, you guys are
just awesome.  I've been doing this a really long time, and I've never even
heard of a group of investors like this group we have here at MINE.  I mean,
it's just—it's crazy.  You know, like I said, I've never even heard of it, let
alone experienced something as impressive as you MINErs (ph), and let me tell
you.  You guys's due diligence is very thorough to the point of sometimes being
a real pain for me and for the Company.  It's hard to hold anything back from
you guys.  Your passion and your enthusiasm are really only surpassed by your
support and your loyalty, and from the bottom of my heart I'd like to personally
thank you guys for all of it.


Now officially, back on script in closing, on behalf of the entire Minerco and
Level 5 team, I'd like to thank all of our shareholders and all of our consumers
for your constant support, excitement, and confidence in our Company, and the
same for our extraordinary products.  You have helped us get to this point, and
you guys will be integral in making our future a very prosperous one.  Every
member of our team, including our owner shareholders, or maybe especially our
owner shareholders, has a part in this journey, and this is our Company.  Don't
forget that, it's our Company, and together we'll make it a great one.  Heck, I
hope we make it one for the ages.

 
So again, thank you very much for your time and everybody have a great day.


Operator:                                              Thank you.  Ladies and
gentlemen, this does conclude today's teleconference.  Thank you for your
participation and you may disconnect your lines at this time.
 

 

